MaRshall, J.
As we view this case it is too plain to warrant more than a brief reference to the grounds of appellant’s claim and the reasons why the authority upon which counsel mainly relies to sustain the complaint (Powers v. Oshkosh, 56 Wis. 660), does not apply. In that case it was held that the city clerk was entitled to the statutory compensation incident to the office of member of the board of review, because he served under sec. 1060, R. S. 1878, which expressly provides that the city clerk, for such services, shall receive the compensation allowed by law to assessors, and the charter defined the duties of the clerk, omitting any mention of service as member of the board of review, and fixed his compensation for the performance of such duties. In that situation it was clear that the clerk was entitled to the charter salary for the performance of the duties imposed on him thereby, and also to pay under sec. 1060, R. S. 1878, for performance of the duties imposed thereby, nothing inconsistent therewith appearing in the charter. Here the situation is radically different. The charter of respondeat requires the clerk to perform, as one of his duties, that of a member of the board of review. Sec. 12, subeh. XVIII, ch. 184, Laws of 1874. As amended by ch. 876, Laws of 1897, it fixes the salary incident to the of*3fice of city clerk at $2,500 per annum, that to be “in full compensation for all services performed by bim in Ms official duties as such, city clerk.” So, it will be seen that the clerk’s duty to act as a member of tbe board of review is a charter duty, — one for wMeh the salary of $2,500 is allowed as clearly as for any other suck duty.
It is argued that the words, “full compensation for all services performed by kim in kis official duties as suck city ■clerk,” indicate that the obligation to serve as a member of the board of review was not in the legislative mind in fixing the salary incident to the clerk’s office. We cannot adopt that view. It does not seem to accord with the letter or the spirit of the law. As before indicated, the duty to serve as a member of the board of review is one of the official duties of the city clerk. The indications all point to a legislative purpose to so frame the law as to leave no room for the clerk to reasonably claim any compensation from the municipality for any services performed by kim for it, by reason of kis ■official position, outside of the salary of $2,500.
By the Gourt. — The order appealed from is affirmed.